O’Connor, J.
(dissenting, with whom Lynch, J., joins). “The commissioner construes § 11A of the Act [G. L. c. 152] as not authorizing him to waive the fee and as not permitting a hearing of the plaintiff’s compensation claim unless she pays the fee.” Ante at 71. The plaintiff, rightly, does not suggest otherwise. Instead, she challenges the validity of the fee on constitutional grounds. Ante at 70. Indeed, the plaintiff and the defendant commissioner jointly moved the single justice to report this case to the full court without decision, stating in the motion that “[t]he question presented in this action is whether the absence of a provision in G. L. c. 152, § 11A for waiver for indigents of the filing fee to defray the cost of the impartial medical examination required by that statute deprives [the plaintiff] of her rights to due process and equal protection under the United States Constitution and the Massachusetts Declaration of Rights.” Nevertheless, the court does not address the constitutional question, stating that it is “able to resolve the issue based on the statute and the intent of the Legislature.” Ante at 72, 73.
The court “conclude [s] that, consistent with the intent of the Legislature, the workers’ compensation statute implicitly confers on the commissioner the authority to grant waivers of the impartial medical examination fee required by G. L. *78c. 152, § 11A, for indigent claimants, even those represented by attorneys.” Ante at 76, 77. The court’s message is that, although the statute contains no language, ambiguous or otherwise, which may reasonably be construed as expressing a grant of authority to the commissioner to waive the fee in question, the court nevertheless knows what the Legislature meant to say or would have provided had its members thought of it before the statute was enacted, and therefore the court will add that language to the statute. In my view, the court is not construing the statute, which is its proper function, but instead is adding language which the court may believe will improve the statute1 and yield a desirable result in this case, but which is not the court’s proper function. See Ocean Spray Cranberries, Inc. v. State Tax Comm’n, 355 Mass. 592, 597 (1969) (any desired change in statutory language would be for Legislature to make in the first instance, not this court); Larkin v. Charlestown Sav. Bank, 7 Mass. App. Ct. 178, 184 (1979) (“it is axiomatic that ‘statutes must be construed as written and cannot be rewritten judicially’ ”), quoting Commonwealth v. Brooks, 366 Mass. 423, 427-428 (1974). See also Rosenbloom v. Kokofsky, 373 Mass. 778, 781 (1977) (courts not authorized to interpret statute so as to avoid injustice or hardship if its language is clear and unambiguous and requires different construction); Harry Alan Gregg, Jr. Family Found., Inc. v. Commissioner of Corps. & Taxation, 330 Mass. 538, 544 (1954) (court must construe statute as written, and has no right to conjecture on what the Legislature would have enacted if its members had foreseen the occurrence of a particular case).
I believe that, even if the court is right in concluding what the Legislature meant to provide or “would have” provided, the court is wrong — exceeds its authority — in supplying the unexpressed provision. In addition, I do not believe that *79the court’s assessment of the Legislature’s intent is correct. In its opinion, the court recognizes that an examination of the four procedural stages of a workers’ compensation dispute demonstrates “that the Legislature created a system whereby an employee either pays no fee or may have a fee waived for indigency at any point in the dispute except at the stage when an impartial medical examination is mandated” (emphasis added). Ante at 74, 75. The court concludes, nev-" ertheless, that “the Legislature intended to give the commissioner authority to grant requests for waivers of the impartial medical examination fee for indigent claimants, even those represented by attorneys.” Ante at 76. By declaring that the Legislature intended to say that indigent claimants are not required to pay the impartial medical examination fee when the Legislature did not say that, and when it is clear that the Legislature knows precisely how to say that — see G. L. c. 152, § 11C (1994 ed.), which expressly provides for a waiver of the filing fee for indigents appealing from a hearing decision to the reviewing board — the court violates the canon of statutory construction that says that, if an omission from a statute was intentional, no court can supply it; if the omission was due to inadvertence, an attempt to supply it would be tantamount to adding to a statute a meaning not intended by the Legislature. Boylston Water Dist. v. Tahanto Regional Sch. Dist., 353 Mass. 81, 84 (1967). Mitchell v. Mitchell, 312 Mass. 154, 161 (1942). Since the Legislature knows how to say that an indigent can be granted a waiver from paying a filing fee,2 the fact that it never expressly provided for an indigency waiver with respect to the impartial medical examination fee in § 11A (2), could suggest a legislative intention not to grant an indigency waiver. I believe this interpretation of the omission of an indigency waiver from § 11A (2) is more plausible than the court’s in*80terpretation that, even though there is no express indigency waiver, the Legislature’s treatment of indigents in other statutes means that the Legislature intended that § 11A (2) also provide for such a waiver.
Because I would not add language to G. L. c. 152, § 11A, I would reach the plaintiffs argument that § 11 A, as modified by our decision in Murphy II, is unconstitutional as applied to. her because she cannot pay the $350 fee and therefore is deprived of her right of appeal from the conference order to an evidentiary hearing. The plaintiffs contention is that, without a fee waiver in cases of indigency, the statute denies her due process and equal protection. I would decide that § 11 A, as applied, does not violate the due process or equal protection clause of the Federal or State Constitution.
1. Due process. The commissioner does not contest the plaintiffs assertion that she has a property interest in her claim for workers’ compensation benefits or that she possesses a right to due process to establish that claim. The commissioner argues, however, that the G. L. c. 152, § 10A, conference satisfied that right; that due process does not require, in addition, an evidentiary hearing. The commissioner is correct.
The procedural due process protections afforded property interests by the Fourteenth Amendment to the United States Constitution and art. 10 of the Massachusetts Declaration of Rights are subject to the same analysis. School Comm. of Hatfield v. Board of Educ., 372 Mass. 513, 514-515 & n.2 (1977), citing McCarthy v. Sheriff of Suffolk County, 366 Mass. 779, 784-785 (1975). The fundamental requirement of due process is an opportunity to be heard at a meaningful time and in a meaningful manner. Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Goldberg v. Kelly, 397 U.S. 254, 267 (1970). Matter of Kenney, 399 Mass. 431, 435 (1987). This does not mean, however, that the hearing must be “elaborate.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 545 (1985). In general, something less than a full evidentiary hearing is sufficient prior to adverse administrative action. Id., citing Mathews v. Eldridge, supra at 343.
*81The Supreme Court, in Mathews, supra at 335, considered whether due process requires that, prior to termination of social security disability benefits, the recipient be accorded an opportunity for an evidentiary hearing. The Court articulated three factors for courts to consider in reviewing a due process challenge to an administrative action. All three factors are variable. They explicate what is essentially a balancing test. Mackey v. Montrym, 443 U.S. 1, 11 (1979). The three relevant factors identified by the Court are as follows:
“First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.”
Mathews, supra at 335. In balancing these factors in Mathews, the Supreme Court held that there was no violation of due process despite the unavailability of a pretermination evidentiary hearing. Id. at 339-349. Application of these factors to the case at bar demonstrates that the conference without an evidentiary hearing satisfied the plaintiff’s constitutional due process rights.
The first factor in the balancing process is the private interest affected by the official action challenged. In the instant case, although the plaintiff’s interest in obtaining workers’ compensation benefits is significant, it is no more significant than the claimant’s interest in Mathews. In Mathews, the claimant’s social security disability benefits were terminated at a nonevidentiary, predeprivation hearing. The Court held that this hearing satisfied the claimant’s due process rights. The Mathews Court, id. at 340-343, specifically distinguished Goldberg v. Kelly, 397 U.S. 254 (1970), a case relied on heavily by the present plaintiff, based in significant part on the importance of the interest at issue. In Goldberg, *82supra at 264, the Court held that a person whose welfare benefits were being terminated was entitled to a pretermination evidentiary hearing. The Mathews Court distinguished Goldberg based on the difference between the effect of denial of welfare benefits and the effect of denial of social security disability benefits. The Court reasoned:
“the disabled worker’s need is likely to be less than that of a welfare recipient. In addition to the possibility of access to private resources, other forms of government assistance will become available where the termination of disability places a worker or his family below the subsistence level.”
Id. at 342. Therefore, a key factor in evaluating the importance of the claimant’s interest in a particular benefit, and thus the procedure due before that person can be deprived of it, is whether the government provides a “safety net” in the event of denial. The factual similarity between the present case and Mathews is readily apparent. In both cases, the administrative agency terminated the claimant’s benefits without providing an evidentiary hearing, but, unlike the claimant in Goldberg, neither claimant was foreclosed from receiving assistance provided by another government program.
The second Mathews factor considers (1) the likelihood of an erroneous deprivation of the private interest involved as a consequence of the procedures used, and (2) the probable value of any additional safeguards. Id. at 344. An analysis of the conference procedure demonstrates that there is little risk of erroneous deprivation in the typical case and that additional safeguards would not meaningfully reduce this risk. Pursuant to G. L. c. 152 and the regulations promulgated thereunder by the department, the parties to a conference must provide the following information to an administrative judge: a memorandum setting forth the benefits claimed and issues in dispute; the stipulated facts; the exhibits to be marked for identification; the names of witnesses to be *83presented and a summary of their anticipated testimony; and such other information as may be allowed or required. 452 Code Mass. Regs. § 1.10 (2) (1993). The judge may also require and receive reports of injury; signed statements of the employee and other witnesses; medical, hospital, and rehabilitation records; and other oral and written matter. G. L. c. 152, § 10A (1). See 452 Code Mass. Regs. § 1.10 (3) (1993).
In Mathews, supra at 343-345, the Supreme Court reasoned:
“In order to remain eligible for benefits the disabled worker must demonstrate . . . that he is unable ‘to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment. . . .’ [42 U.S.C.] § 423 (d) (1) (A) (emphasis supplied). In short, a medical assessment of the worker’s physical or mental condition is required. This is a more sharply focused and easily documented decision than the typical determination of welfare entitlement. In the latter case, a wide variety of information may be deemed relevant, and issues of witness credibility and veracity often are critical to the decisionmaking process. Goldberg noted that in such circumstances ‘written submissions are a wholly unsatisfactory basis for decision.’ 397 U.S., at 269.
“By contrast, the decision whether to discontinue disability benefits will turn, in most cases, upon ‘routine, standard, and unbiased medical reports by physician specialists,’ Richardson v. Perales, [402 U.S. 389, 404 (1971)], concerning a subject whom they have personally examined. In Richardson the Court recognized the ‘reliability and probative worth of written medical reports,’ emphasizing that while there may be ‘professional disagreement with the medical conclusions’ the ‘specter of questionable credibility and veracity is not present.’ Id., at 405, 407. To be sure, credibility and *84veracity may be a factor in the ultimate disability assessment in some cases. But procedural due process rules are shaped by the risk of error inherent in the truthfinding process as applied to the generality of cases, not the rare exceptions. The potential value of an evidentiary hearing, or even oral presentation to the decisionmaker, is substantially less in this context than in Goldberg.
“The decision in Goldberg also was based on the Court’s conclusion that written submissions were an inadequate substitute for oral presentation because they did not provide an effective means for the recipient to communicate his case to the decisionmaker. Written submissions were viewed as an unrealistic option, for most recipients lacked the ‘educational attainment necessary to write effectively’ and could not afford professional assistance. In addition, such submissions would not provide the ‘flexibility of oral presentations’ or ‘permit the recipient to mold his argument to the issues the decision maker appears to regard as important.’ 397 U.S., at 269. In the context of the disability-benefits-entitlement assessment the administrative procedures under review here fully answer these objections.”
The G. L. c. 152, § 10A, conference procedure is similar to the procedure involved in Mathews because the claimant here like the claimant in Mathews and unlike the claimant in Goldberg, had the opportunity to make an oral as well as a written presentation to the administrative judge. The Supreme Court considered the right to make an oral presentation a significant factor in its determination in Mathews that there was little risk, in the generality of cases, of an erroneous deprivation of benefits. Id. at 345.
Moreover, a hearing would not necessarily provide the plaintiff with significant additional safeguards. The plaintiff has not identified the testimony she would have presented, or evidence she hoped to elicit on cross-examination of any wit*85ness, that would have resulted in a decision in her favor at an evidentiary hearing. In addition, at the conference, she was permitted to introduce medical reports prepared by physicians of her choosing. G. L. c. 152, § 10A (1). She would not be allowed to introduce such reports as a matter of right at a hearing. G. L. c. 152, § 11A (2). Thus, it is not clear that an evidentiary hearing would provide the plaintiff with meaningful additional procedural safeguards.
The plaintiff’s contention that, under Haley’s Case, 356 Mass. 678 (1970), she is entitled to an evidentiary hearing which includes the right to cross-examine witnesses lacks merit. The paragraph in Haley’s Case to which the plaintiff refers concerns the “hearing” procedure then available under G. L. c. 152, §§ 8 and 10, not the conference procedure presently in effect. Haley’s Case was decided in 1970, and the conference procedure was not instituted until 1971. Assuncao’s Case, 372 Mass. 6, 9 (1977). Haley’s Case was also decided before the Mathews decision, and thus before the Supreme Court stated that something less than an evidentiary hearing would generally satisfy due process. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 545 (1985), citing Mathews, supra at 343.
The plaintiff’s case is not strengthened by application of the third Mathews factor, which is the public’s interest in limiting unnecessary government costs. The Commonwealth has a significant interest in requiring a party appealing a conference order to pay the costs of an impartial medical examination. None of the factors, then, favors the plaintiffs contention that her Federal or State due process rights are violated by a requirement that, despite her indigency, she is required to pay the department filing fee to be entitled to an evidentiary hearing on appeal from the conference order. This conclusion is fully supported by the Supreme Court’s decision in Mathews, supra, and I would reject the plaintiffs argument to the contrary.3
*862. Equal protection. This court’s review of the plaintiffs equal protection claim is the same under the Massachusetts Declaration of Rights as it is under the Fourteenth Amendment. Rushworth v. Registrar of Motor Vehicles, 413 Mass. 265, 272 (1992). In determining whether a legislative act violates the equal protection clause, two standards of review have developed. Paro v. Longwood Hosp., 373 Mass. 645, 649 (1977). If the legislative action “trammels fundamental personal rights or is drawn upon inherently suspect distinctions,” the State must show a compelling State interest to uphold the statute. Id., quoting Zayre Corp. v. Attorney Gen., 372 Mass. 423, 433 (1977). Alternatively, where there is no infringement of a fundamental right or any suspect class, statutory discrimination will be upheld if it is “rationally related to a legitimate governmental interest.” Kadrmas v. Dickinson Pub. Sch., 487 U.S. 450, 458 (1988). See Murphy I, supra at 227, citing Paro, supra at 649-650. I would hold that because the plaintiffs claim does not involve a fundamental right and she is not a member of a suspect class, and because the imposition of the fee for the impartial medical examination satisfies the rational basis test, the fee provision of G. L. c. 152, § 11A, as applied to her, does not violate her constitutional right to equal protection.
This court applies a rational basis test to determine whether social welfare or economic legislation violates the equal protection clause of the Fourteenth Amendment or art. 10. Opinion of the Justices, 368 Mass. 831, 845 (1975), quoting Dandridge v. Williams, 397 U.S. 471, 485 (1970). The Act is economic regulation. Squillante’s Case, 389 Mass. 396, 398 (1983) (“workmen’s compensation laws are economic regulations representing the Legislature’s balance of competing societal interests”). Accordingly, a rational basis test applies in evaluating whether the fee violates the plaintiffs right to equal protection. Soares v. Gotham Ink of *87New England, Inc., 32 Mass. App. Ct. 921, 923 (1992) (applying rational basis test to determine whether 1985 amendment to workers’ compensation act that abolished the common law rights of spouses and children of an injured employee are unconstitutional under the equal protection clause). See Ortwein v. Schwab, 410 U.S. 656, 659 (1973) (appellate court filing fee, as applied to indigents seeking to appeal from agency decision reducing their welfare benefits, did not violate the due process or equal protection clause of the Fourteenth Amendment because welfare benefits do not constitute fundamental interest that is gained or lost depending on the availability of the relief sought by recipients); United States v. Kras, 409 U.S. 434, 444-445 (1973) (applying rational basis test rather than strict scrutiny in determining that fee for filing bankruptcy petition did not violate the equal protection clause of the Fourteenth Amendment because obtaining a discharge in bankruptcy is not fundamental right).
The plaintiff’s argument that she is deprived of a fundamental right because the denial of an evidentiary hearing denies her a fourth-stage review before the department, which, in effect, denies her access to the courts in order to obtain judicial review of the denial of her workers’ compensation claim lacks merit. Access to the courts is not an independent right. It is accorded special protection only when the right a claimant wishes to assert through such access is a fundamental right and there is no alternative forum in which that specially protected right may be enforced. See Woods v. Holy Cross Hosp., 591 F.2d 1164, 1173-1174 & n.16 (5th Cir. 1979); Yonikus v. Industrial Comm’n, 228 Ill. App. 3d 333, 338 (1992) (right to judicial review of a workers’ compensation decision is not fundamental right and is not essential to basic notions of due process). Cf. Boddie v. Connecticut, 401 U.S. 371 (1971) (Court struck down filing fee for obtaining access to the courts to obtain a divorce because dissolution of the marital relationship is fundamental right).
The plaintiff is not a member of a suspect class. A suspect class is one “saddled with such disabilities, or subjected to *88such a history of purposeful unequal treatment, or relegated to such a position of political powerlessness as to command extraordinary protection from the majoritarian political process.” Soares, supra at 923, quoting San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 28 (1973). Such classifications have been limited to classifications based on race, religion, national origin, or similar characteristics. Soares, supra. The Supreme Court has held that indigency, by itself, is not a suspect class. Kadrmas, supra at 458, citing Harris v. McRae, 448 U.S. 297, 322-323 (1980). This court concurs with that view. Commonwealth v. Tessier, 371 Mass. 828, 831 (1977). The plaintiff is therefore not a member of a suspect class by virtue of her indigency, and she does not allege that, for other reasons, she is a member of a suspect class. Thus, a rational basis test applies to her equal protection claim.
I would conclude that the imposition of a fee to defray the cost of the impartial medical examination is rationally related to a legitimate State interest. The Legislature, in enacting G. L. c. 152, § 11A (2), provided for an impartial medical examination to reduce litigation “by eliminating the so-called ‘dueling doctors’ phenomenon,” Murphy II, supra at 170, and required the parties to pay the fee for that examination. G. L. c. 152, § 11A (2). The imposition of a fee to defray the actual costs of the medical examination bears a real and substantial relationship to the express and plainly permissible purpose of establishing an impartial, self-sustaining and less adversary system for appeals involving medical issues. See Bankers Life & Casualty Co. v. Crenshaw, 486 U.S. 71, 83-85 (1988) (penalty statute that required unsuccessful appellants from money judgments to pay additional assessment of 15% of judgment did not violate equal protection clause since it was reasonably tailored to achieve the State’s legitimate objectives of discouraging frivolous appeals, compensating appellees for the intangible costs of litigation, and conserving judicial resources). Thus, the imposition of the fee for the impartial medical examination, as *89applied to the plaintiff, does not violate her constitutional right to equal protection.
The plaintiff argues that it is “absurd” that G. L. c. 152, § 11C, provides for a waiver of the lower filing fee for indigents appealing a “hearing” decision to the reviewing board, but G. L. c. 152, § 11A (2), does not contain such a waiver of the fee for the impartial medical examination. I do not agree. The fee for the impartial medical examination defrays an actual, out-of-pocket cost that must be paid by the department. That is why parties appealing from a conference order are required to pay the fee when the reason for the appeal concerns medical issues, but they are not required to pay the fee if the appeal is for any other reason. In contrast, the lower filing fee which the department imposes on parties appealing from a hearing decision to the reviewing board is designed to defray general administrative expenses that are otherwise absorbed by the department and paid for by legislative appropriation. The distinction, therefore, makes sense.
I would remand the case to the county court for the entry of a declaration that the fee provisions of G. L. c. 152, § 11A (2), which do not provide for an indigency waiver, as applied to the plaintiff, are constitutional.

It is noteworthy that the court does so only one year after affirming (with one Justice dissenting) a Superior Court judge’s order deleting words from G. L. c. 152, § 11A, and effectively declaring that, as modified, the statute requires all claimants to pay the fee in question. Murphy v. Commissioner of the Dep’t of Indus. Accidents, 418 Mass. 165 (1994).


The Legislature has expressed, in clear language, its desire that indigents be granted waivers from paying such fees in the following statutes: G. L. c. 152, § 11C (1994 ed.); G. L. c. 261, § 27A-27G (1994 ed.); G. L. c. 231, § 60B (1994 ed.); G. L. c. 218, § 23 (1994 ed.); G. L. c. 211, § 2 (1994 ed.).


The procedure in Mathews did provide for a postdeprivation evidentiary hearing. However, the Court’s scant attention to this issue indicates that it *86was merely an additional factor in the Court’s determination that an evidentiary hearing was not required prior to the termination of social security disability benefits, and not the basis for that determination.